JUDGMENT


                                Court of gpeate
                            jfirsft ©fetrtct of ffizxa*
                                   NO. 01-14-00394-CR


                        ALFRED RODRIGUEZ, JR., Appellant

                                          V.


                          THE STATE OF TEXAS, Appellee

         Appeal from the County Criminal Court at Law No. 9 of Harris County
                               (Tr. Ct.No. 1931465).

       The cause heard today by the Court is an appeal from the judgment signed by the
court below on April 9, 2014. After inspecting the record of the court below, it is the
opinion of this Court that there is no reversible error in the judgment. It is therefore
CONSIDERED, ADJUDGED, and ORDERED that the judgment of the court below be
affirmed.


      The Court orders that this decision be certified below for observance.


Judgment rendered June 25, 2015.


Per curiam opinion delivered by panel consisting of Chief Justice Radack and Justices
Higley and Massengale.
Opinion issued June 25, 2015




                                      In The

                               Court of Appeals!
                                      For The

                          $\xxt ©tetrttt of Cexasf

                               NO. 01-14-00394-CR



                    ALFRED RODRIGUEZ, JR., Appellant
                                         V.

                       THE STATE OF TEXAS, Appellee


          On Appeal from the County Criminal Court at Law No. 9
                          Harris County, Texas
                         Trial Court Case No. 1931465



                          MEMORANDUM OPINION


      A jury found appellant, Alfred Rodriguez, Jr., guilty of the offense of assault

family violence. See Tex. Penal Code Ann. § 22.01(a)(1) (West Supp. 2014).

The trial court then found the allegations in an enhancement paragraph true and
sentenced him to 300 days in the county jail.         See Tex. Penal Code Ann.

§§ 12.21, 12.43 (West 2011). Appellant timely filed a notice of appeal.

      Appellant's appointed counsel on appeal has filed a motion to withdraw,

along with a brief stating that the record presents no reversible error and the appeal

is without merit and is frivolous. See Anders v. California, 386 U.S. 738, 87 S. Ct.

1396(1967).

      Counsel's brief meets the Anders requirements by presenting a professional

evaluation of the record and supplying us with references to the record and legal

authority. 386 U.S. at 744, 87 S. Ct. at 1400; see also High v. State, 573 S.W.2d
807, 812 (Tex. Crim. App. 1978).        Counsel indicates that he has thoroughly

reviewed the record and is unable to advance any grounds of error that warrant

reversal. See Anders, 386 U.S. at 744, 87 S. Ct. at. 1400; Mitchell v. State, 193
S.W.3d 153, 155 (Tex. App.—Houston [1st Dist] 2006, no pet).

      We have independently reviewed the entire record in this appeal, and we

conclude that no reversible error exists in the record, there are no arguable grounds

for review, and the appeal is frivolous. See Anders, 386 U.S. at 744, 87 S. Ct. at

1400 (emphasizing that reviewing court—and not counsel—determines, after full

examination of proceedings, whether appeal is wholly frivolous); Garner v. State,

300 S.W.3d 763, 767 (Tex. Crim. App. 2009) (reviewing court must determine

whether arguable grounds for review exist); Bledsoe v. State, 178 S.W.3d 824,
826-27 (Tex. Crim. App. 2005) (same); Mitchell, 193 S.W.3d at 155 (reviewing

court determines whether arguable grounds exist by reviewing entire record). We

note that an appellant may challenge a holding that there are no arguable grounds

for appeal by filing a petition for discretionary review in the Texas Court of

Criminal Appeals. See Bledsoe, 178 S.W.3d at 827 & n.6.

       We affirm the judgment of the trial court and grant counsel's motion to

withdraw.1 Attorney Mark Kratovil must immediately send appellant the required

notice and file a copy of the notice with the Clerk of this Court. See Tex. R. App.

P. 6.5(c).

                                   PER CURIAM

Panel consists of Chief Justice Radack and Justices Higley and Massengale.

Do not publish. Tex. R. App. P. 47.2(b).




i
      Appointed counsel still has a duty to inform appellant of the result of this appeal
      and that he may, on his own, pursue discretionary review in the Texas Court of
      Criminal Appeals. See Ex Parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App.
       1997).
                                                            m •HOUSTON
• Court of Appeals, First District                                                                                     U.S:POSTAGE» PITNEY BOWES.
    *. 301 Fannin Street \
  Hbustori, Texas 77002-2066
                                                                                                                       ZIP 77002
                                                                                                                       02 W
                                                                                                                       0001372104JUN 25. 2015
                                                                                                                              /•'•I   "Tl7 /   >' He
                                                                         •RETUfcN TO                S£-WO£R
                                                                       ATTEMPTED -                  NOT KNOW-N
                                                                         USABLE TO                  FORWARD                                            it
                                                          BC:        77002206699                     '2 93 3-          715-           !5"-3«
                                                                J!     |III   j«l   !   rii i | i   si!   «   «   a?   «a «           M   »j
                                     7 7 00-2..@Z0;&S i
                                       7701 ;3132?